Name: 78/150/EEC: Council Decision of 7 February 1978 adopting a European Economic Community concerted research project on the growth of large urban concentrations
 Type: Decision
 Subject Matter: documentation;  research and intellectual property;  EU finance;  construction and town planning;  European construction;  EU institutions and European civil service
 Date Published: 1978-02-16

 Avis juridique important|31978D015078/150/EEC: Council Decision of 7 February 1978 adopting a European Economic Community concerted research project on the growth of large urban concentrations Official Journal L 045 , 16/02/1978 P. 0024 - 0026COUNCIL DECISION of 7 February 1978 adopting a European Economic Community concerted research project on the growth of large urban concentrations (78/150/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas by virtue of Article 2 of the Treaty the Community has been assigned the task of promoting throughout the Community a harmonious development of economic activities, a continuous and balanced expansion and an accelerated raising of the standard of living; Whereas by its resolution of 17 May 1977 (3) the Council approved the principles and objectives of a Community environmental policy and the general description of the actions to be undertaken at Community level, and in particular the Commission's intention to submit a proposal for a Community research programme on the growth of large urban concentrations; Whereas in its resolution of 14 January 1974 on an initial outline programme of the European Communities in the field of science and technology (4), the Council stressed that an appropriate approach should be adopted towards the whole range of available ways and means, including concerted action projects, and that whenever it proves desirable that third countries, particularly European ones, should be associated in these projects, steps should be taken to make this possible; Whereas, by its resolution of 14 January 1974 on in particular the coordination of national policies in the field of science and technology (5), the Council entrusted the Community institutions with the task of gradually ensuring such coordination, aided by the Scientific and Technical Research Committee (CREST); Whereas a concerted Community research project on the growth of large urban concentrations will contribute effectively to the achievement of the abovementioned aims; Whereas the Member States intend, as part of the rules and procedures applicable to their national programmes, to carry out the research described in Annex I, and are prepared to integrate such research into a process of coordination at Community level over a period of two years; Whereas the execution of such research as described in Annex I will require a financial contribution of about 1 000 000 European units of account from the Member States; Whereas the Treaty does not provide the specific powers necessary for this purpose; Having regard to the opinion which CREST has given on the Commission proposal, HAS DECIDED AS FOLLOWS: Article 1 The Community shall implement over a period of two years a concerted research project on the growth of large urban concentrations (hereinafter referred to as "the project"). The project shall consist in coordination at Community level of the research described in Annex I and forming part of the research programmes of the Member States. Article 2 The Commission shall be responsible for the coordination. Article 3 The maximum financial contribution by the Community to such coordination will be 200 000 European units of account, the unit of account being defined by the relevant financial Regulations. Article 4 To facilitate the execution of the project, a Concerted Research Project Committee on the growth of large urban concentrations (hereinafter referred to as "the Committee") shall be established. (1)OJ No C 299, 12.12.1977, p. 52. (2)Opinion delivered on 14 and 15 December 1977 (not yet published in the Official Journal). (3)OJ No C 139, 13.6.1977, p. 1. (4)OJ No C 7, 29.1.1974, p. 6. (5)OJ No C 7, 29.1.1974, p. 2. A project leader shall be appointed by the Commission in agreement with the Committee. He shall, in particular, assist the Commission in its coordination. The terms of reference and the composition of the Committee are defined in Annex II. The Committee shall draw up its rules of procedure. Its secretariat will be provided by the Commission. Article 5 1. In accordance with a procedure to be adopted by the Commission in agreement with the Committee, the Member States participating in the project shall exchange regularly all useful information concerning the execution of the research covered by the project and shall provide the Commission with all information relevant for coordination purposes. They shall also endeavour to provide the Commission with information on research (planned or carried out) in the field of the project by bodies for which they are not responsible. The information shall be treated as confidential if so requested by the Member State which provides it. 2. The Commission shall prepare yearly progress reports on the basis of the information supplied, and shall forward them to the Member States and the European Parliament. 3. At the end of the coordination period, the Commission, in agreement with the Committee, shall forward to the Member States and the European Parliament a general report on the execution and results of the project. The Commission shall publish this report six months after it has been forwarded to the Member States, unless a Member State objects. In this case the report shall be distributed, at their request, solely to the institutions and undertakings whose research or production activities justify access to the knowledge resulting from the performance of the research covered by the project. The Commission may make arrangements to ensure that the report remains confidential and is not passed on to third parties. Article 6 1. In accordance with Article 228 of the Treaty, the Community may conclude agreements with other States involved in European cooperation in the field of scientific and technical research (COST) with a view to extending the coordination which is the subject of this Decision to research undertaken in those States. 2. The Commission is hereby authorized to negotiate the agreements referred to in paragraph 1. Article 7 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Brussels, 7 February 1978. For the Council The President K.B. ANDERSEN ANNEX I Description and distribution of the research work The aspects of the growth of large urban concentrations to be studied and the distribution of work among the Member States may be summarized as follows: >PIC FILE= "T0012741"> ANNEX II Terms of reference and composition of the Concerted Research Project Committee on the Growth of Large Urban Concentrations 1. The Committee shall: 1.1. contribute to the optimum execution of the programme by giving its opinion on all of its aspects; 1.2. evaluate the results of the project and draw conclusions as to their application; 1.3. be responsible for the exchange of information referred to in Article 5 (1); 1.4. keep abreast of national research being done in the field covered by the project, and more especially of scientific and technical developments likely to affect the execution of the project; 1.5. suggest guidelines to the project leader. 2. The Committee's reports and opinions shall be forwarded to the Commission and the Member States participating in the project. The Commission shall forward these opinions to Crest. 3. The Committee shall be composed of the persons responsible for coordinating the national contributions to the project, and the project leader. Each member may be accompanied by experts. 4. The members of the Committee shall be appointed for the duration of the project. A member's mandate ceases should the member die or resign, or if the government which appointed him asks that he be replaced. His successor shall be appointed for the remainder of the initial term of office.